EXHIBIT 10.2

FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 5th day of November 2012 (“Closing Date”), but effective as of
September 30, 2012, by and between SILICON VALLEY BANK (“Bank”) and WIRELESS
RONIN TECHNOLOGIES, INC., a Minnesota corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 18, 2010 (as the same has and may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Tangible Net Worth covenant and
make certain other revisions to the Loan Agreement as more fully set forth
herein.

D. Although Bank is under no obligation to do so, Bank is willing to amend the
Tangible Net Worth covenant and make certain other revisions to the Loan
Agreement, all on the terms and conditions set forth in this Amendment, so long
as Borrower complies with the terms, covenants and conditions set forth in this
Amendment in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.4 (Fees). Section 2.4(d) of the Loan Agreement is hereby amended
by deleting it in its entirety and replacing it with the following:

(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to one quarter of one percent (0.25%) per annum of the average
unused portion of the Revolving Line; provided, however, that for any calendar
month in which the outstanding balance of the Revolving Line is greater than
Five Hundred Thousand Dollars ($500,000) on each day in such calendar month, as
determined by Bank, in it



--------------------------------------------------------------------------------

reasonable discretion, the Unused Revolving Line Facility Fee shall be Zero
Dollars ($0) for such calendar month. The unused portion of the Revolving Line,
for purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding, plus the sum of the aggregate amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter if
Credit of Reserve. Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder, including during any Streamline Period;

2.2 Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

(a) Tangible Net Worth. A Tangible Net Worth of not less than the following
amounts at the following times, which amounts shall be increased by the sum of
(i) commencing with the quarter ending September 30, 2012 and each quarter
thereafter, seventy-five percent (75%) of Borrower’s quarterly Net Income
(without reduction for any losses) for such quarter, plus (ii) seventy-five
percent (75%) of all proceeds received from the issuance of equity during such
quarter and/or the principal amount of all Subordinated Debt incurred during
such quarter; provided, however, the foregoing adjustment shall exclude gross
proceeds of One Million Four Hundred Eight Thousand One Hundred Forty-Six
Dollars ($1,408,146) received by Borrower from the issuance of equity raised on
September 18, 2012.

 

Month Ending

   Tangible Net Worth  

September 30, 2012

   $ 3,000,000   

October 31, 2012

   $ 2,500,000   

November 30, 2012

   $ 2,500,000   

December 31, 2012

   $ 2,500,000   

January 31, 2013

   $ 1,400,000   

February 28, 2013

   $ 1,400,000   

Provided there are no outstanding Credit Extensions under the Revolving Line,
the failure of Borrower to maintain the minimum Tangible Net Worth set forth
above shall not constitute an Event of Default hereunder; provided that no
Credit Extensions (other than the Lease Letter of Credit) shall be made until
Borrower maintains the minimum Tangible Net Worth set forth above, as determined
by Bank, in its sole discretion.



--------------------------------------------------------------------------------

3. Compliance Certificate. From and after the Closing Date, Exhibit B of the
Loan Agreement is replaced in its entirety with Exhibit B attached hereto and
all references in the Loan Agreement to the Compliance Certificate shall be
deemed to refer to Exhibit B attached hereto.

4. Limitation of Amendments.

4.1 The amendments set forth in Sections 2 and 3 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default, has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date and the First Loan Modification Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect except to the extent that the Borrower
amended its bylaws effective October 27, 2011, such bylaws having been filed
with the SEC at
http://www.sec.gov/Archives/edgar/data/1356093/000095012311094400/c24019exv3.htm;



--------------------------------------------------------------------------------

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) payment of all Bank’s legal fees and expenses in connection with the
preparation and negotiation of this Amendment and the other Loan Documents.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK

By:

Name:

Title:

 

/s/ Kimberly A. Stover

Kimberly A. Stover

Regional Manager

BORROWER WIRELESS RONIN TECHNOLOGIES, INC. By:  

/s/ Darin P. McAreavey

Darin P. McAreavey

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK    Date:                                 

FROM: WIRELESS RONIN TECHNOLOGIES, INC.

The undersigned authorized officer of Wireless Ronin Technologies, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending with all required covenants except
as noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies   Monthly financial statements with Compliance Certificate   
Monthly within 30 days      Yes    No    Annual financial statement (CPA
Audited)    FYE within 120 days      Yes    No    10-Q, 10-K, and 8-K    Within
5 days after filing with SEC    A/R & A/P Agings, Inventory reports, Deferred
revenue reports and general ledger    Weekly (Monthly within 15 days during a
Streamline Period)      Yes    No    Transaction Reports    Weekly (Monthly
within 15 days during a Streamline Period) and with each request for a Credit
Extension      Yes    No    Board Projections    30 days prior to FYE and as
amended      Yes    No   



--------------------------------------------------------------------------------

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

Financial Covenants

   Required      Actual      Complies  

Maintain at all times (certified monthly):

        

A Tangible Net Worth of not less than the following amounts at the following
times, which amounts shall be increased by the sum of (i) commencing with the
quarter ending September 30, 2012 and each quarter thereafter, seventy-five
percent (75%) of Borrower’s quarterly Net Income (without reduction for any
losses) for such quarter, plus (ii) seventy-five percent (75%) of all proceeds
received from the issuance of equity during such quarter and/or the principal
amount of all Subordinated Debt incurred during such quarter; provided, however,
the foregoing adjustment shall exclude gross proceeds of One Million Four
Hundred Eight Thousand One Hundred Forty-Six Dollars ($1,408,146) received by
Borrower from the issuance of equity raised on September 18, 2012.

        

September 30, 2012

   $ 3,000,000       $ ______         Yes    No   

October 31, 2012

   $ 2,500,000       $ ______         Yes    No   

November 30, 2012

   $ 2,500,000       $ ______         Yes    No   

December 31, 2012

   $ 2,500,000       $ ______         Yes    No   

January 31, 2013

   $ 1,400,000       $ ______         Yes    No   

February 28, 2013

   $ 1,400,000       $ ______         Yes    No   

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

WIRELESS RONIN TECHNOLOGIES, INC     BANK USE ONLY By           Received by:  
     Darin P. McAreavey, Chief Financial Officer     AUTHORIZED SIGNER      
Date:           Verified:           AUTHORIZED SIGNER       Date:          
Compliance Status:    Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                                              

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I. Tangible Net Worth (Section 6.9(a))

 

Required:    A Tangible Net Worth of not less than the following amounts at the
following times, which amounts shall be increased by the sum of (i) commencing
with the quarter ending September 30, 2012 and each quarter thereafter,
seventy-five percent (75%) of Borrower’s quarterly Net Income (without reduction
for any losses) for such quarter, plus (ii) seventy-five percent (75%) of all
proceeds received from the issuance of equity during such quarter and/or the
principal amount of all Subordinated Debt incurred during such quarter;
provided, however, the foregoing adjustment shall exclude gross proceeds of One
Million Four Hundred Eight Thousand One Hundred Forty-Six Dollars ($1,408,146)
received by Borrower from the issuance of equity raised on September 18, 2012.

 

Month Ending

   Tangible Net Worth  

September 30, 2012

   $ 3,000,000   

October 31, 2012

   $ 2,500,000   

November 30, 2012

   $ 2,500,000   

December 31, 2012

   $ 2,500,000   

January 31, 2013

   $ 1,400,000   

February 28, 2013

   $ 1,400,000   

Actual:

 

A.

  

Aggregate value of total assets of Borrower and its Subsidiaries

   $ ______   

B.

  

Aggregate value of goodwill of Borrower and its Subsidiaries

   $ ______   

C.

  

Aggregate value of intangible assets of Borrower and its Subsidiaries

   $ ______   

D.

  

Aggregate value of notes, accounts receivable and other obligations owing to
Borrower from its officers or other Affiliates of Borrower and its Subsidiaries

   $ ______   

E.

  

Aggregate value of any reserves not already deducted from assets

   $ ______   



--------------------------------------------------------------------------------

F.

 

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all Indebtedness
but excluding all other Subordinated Debt

   $ ______   

G.

 

Value of line A, minus line B, minus line C, minus line D, minus line E, minus
line F)

   $ ______   

Is line G equal to or greater than the required amount set forth above?

 

                 No, not in compliance                     Yes, in compliance

Provided there are no outstanding Credit Extensions under the Revolving Line,
the failure of Borrower to maintain the minimum Tangible Net Worth set forth
above shall not constitute an Event of Default hereunder; provided that no
Credit Extensions (other than the Lease Letter of Credit) shall be made until
Borrower maintains the minimum Tangible Net Worth set forth above, as determined
by Bank, in its sole discretion.